Eustis, J.,

delivered the opinion of the court.
This is an action for arrears of interest, due on the price of a plantation, sold by the plaintiff’s ancestor. The interest was payable annually throughout the term, on every first day of January. There is no evidence before us which would justify the defendant in withholding the payment of the interest. If he wished to have been relieved from the payment, he ought to have demanded the deposit of the price, according .to the provisions in article 3537 of the Louisiana Code.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.